Citation Nr: 0805058	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  04-35 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for Hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim of 
entitlement to service connection for Hepatitis C.  A hearing 
before the undersigned Veterans Law Judge at the RO was held 
in February 2007.


FINDINGS OF FACT

Resolving all doubt in the veteran's favor, the evidence is 
at least in equipoise as to the question of whether the 
veteran's Hepatitis C is related to his service.


CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, his Hepatitis C 
was incurred in service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In correspondence dated January 2002, August 2002, August 
2003, and April 2005, the RO satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2007).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim for service connection; information and evidence that 
VA would seek to provide; and information and evidence that 
the veteran was expected to provide.  The veteran was 
instructed to submit any evidence in his possession that 
pertained to his claim.

The veteran was provided with several different letters 
regarding the VCAA at different times, and the veteran was 
able to participate effectively in the processing of his 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
on the merits of the claim would have been different had 
complete VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service and VA, as well as private medical records, 
have been associated with the claims file.  All identified 
and available treatment records have been secured.  Further, 
the Board points out that the benefit sought on appeal has 
now been granted.  The duties to notify and assist have been 
met.

Applicable laws provide that in order to establish service 
connection for a claimed disability, the facts, as shown by 
the evidence, must demonstrate that a particular disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(b).  With chronic 
diseases shown as such in service (or within the presumptive 
period under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected unless clearly attributable to intercurrent causes.  
38 C.F.R. § 3.303(b).

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition. Such evidence must be medical unless it relates to 
the condition as to which, under Court case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic then generally a showing of 
continuity of symptomatology after service is required for 
service connection.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; see 
also 38 C.F.R. § 3.304(b).

For claims filed after October 31, 1990, the VA Office of 
General Counsel has held that an injury or disease incurred 
during active service will not be deemed to have been 
incurred in line of duty if the injury or disease was a 
result of the abuse of alcohol or drugs by the person on 
whose account benefits are claimed.  In claims filed after 
October 31, 1990, disability resulting from a veteran's own 
alcohol or drug abuse cannot be service connected.  See 
VAOPGCPREC 11-96.  The payment of compensation is prohibited 
whether the claim is based on direct service connection or, 
under 38 C.F.R. § 3.310(a), on secondary service connection 
of a disability proximately due to or a result of a service- 
connected condition.  Further, compensation is prohibited 
regardless of whether compensation is claimed on the basis 
that a service-connected disease or injury caused the 
disability or on the basis that a service-connected disease 
or injury aggravated the disability.  See VAOPGCPREC 2-97.  
Drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or nonprescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 U.S.C.A. §§ 105, 110, 1121, 1131, 
1301, 1521(a) (West 2002); 38 C.F.R. § 3.301 (2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed incident or injury is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed incident or injury is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service incident or injury.  See 
38 C.F.R. § 3.304(f)(1).  See also, 38 U.S.C.A. § 1154(b) 
(West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Taking into account all relevant evidence, the Board finds, 
resolving all doubt in favor of the veteran, that service 
connection is warranted for Hepatitis C.  The Board notes 
that there is evidence of record showing that the veteran 
sustained several injuries prior to service for which he 
could have received a blood transfusion, during which the 
veteran could have received Hepatitis C.  Further, there is 
evidence which shows that the veteran had serious drug abuse 
in service.  If the veteran's Hepatitis C were due to drug 
abuse, than service connection would also be precluded as a 
matter of law, as noted above.

However, the evidence of record does show that the veteran 
was diagnosed with hepatitis in service, apparently amoebic 
hepatitis.  Further, the veteran's DD-214 does indicate that 
the veteran received a Combat Infantryman's Badge in service; 
as such the Board finds he did engage in combat with the 
enemy, and that therefore his claim of being exposed to 
blood, which is a risk factor for hepatitis, is consistent 
with the circumstance of the veteran's service.

Finally, the Board points out an opinion from a June 2007 VA 
examination.  The examiner at that time noted the veteran's 
diagnosis of hepatitis in service, his exposure to blood 
during combat in service, and his history of drug abuse in 
service.  After examining the veteran and reviewing his 
history, the examiner indicated that it was his opinion that 
it was at least as likely as not that the veteran's current 
Hepatitis C was caused by his exposure to blood in service.  
In support of his opinion, the examiner indicated that, while 
the veteran's drug use was a risk factor for Hepatitis C, he 
felt that the veteran's diagnosis of hepatitis in service and 
his exposure to blood were the more likely causes of the 
veteran's current Hepatitis C.

The Board finds that the evidence is therefore at least in 
equipoise as to the question of whether the veteran's 
Hepatitis C is related to service.  As such, the benefit-of-
the-doubt doctrine applies, and the Board finds that service 
connection for Hepatitis C is warranted.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 
55-57 (1990).


ORDER

Service connection for Hepatitis C is granted.




____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


